Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, Applicant claims 3 conditional limitations which begin “when the host molecule”.  When claimed this way, it is unclear what the host material actually is and does not positively recite any structure rendering the claim indefinite.  Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeo (US 2019/0157648) in view of Harada (US 2019/0177455).
Regarding claims 1 and 3, Yeo discloses an all-solid-state battery comprising an electrode laminate that comprises a cathode comprising a cathode layer (1), an anode comprising an anode layer (2), and a solid electrolyte layer (3) disposed between the cathode layer and the anode layer (see paragraph 36 which discloses a solid state battery configuration), 
wherein a resin layer (insulation layer 4) containing a polymer (paragraph 44 which discloses that layer 4 is a polymer) is disposed in at least a part of an end in a plane direction of the electrode laminate (see Fig. 1 which illustrates layer 4 on the edge of the cathode, anode and electrolyte layer), and 
wherein, before and after applying a predetermined confining pressure in a laminating direction to the electrode laminate, a first region covering at least a part of an end in a plane direction of the cathode of the resin layer (as illustrated below in annotated Fig. 1) and a second region covering at least a part of an end in a plane direction of the solid electrolyte layer of the resin layer (as illustrated below in annotated Fig. 1), are attached to each other, and the second region and a third region covering at least a part of an end in a plane direction of the anode of the resin layer (as illustrated below in annotated Fig. 1), are attached to each other (as illustrated below in annotated Fig. 1). 

    PNG
    media_image1.png
    303
    718
    media_image1.png
    Greyscale

Yeo teaches a solid electrolyte with an edge insulator (4) made of a polymeric material that is known in the art to crack/break when a force is applied to it (paragraph 5).  Yeo, however, does not explicitly disclose a polymer that is crosslinked via bonding between a host and guest molecule.
Harada also discloses a polymeric material that is intended to maintain structural integrity upon mechanical stress (see abstract, paragraph 27).
Harada teaches a polymeric material that is formed of a crosslinked structure that is crosslinked by bonding between a host and guest material.  Harada teaches that this material has beneficial properties with its flexibility and its ability to self-heal (paragraph 34).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the guest/host crosslinked polymer of Harada in the resin layer of Yeo in order to take advantage of the self-healing properties and the flexibility of the polymer of Harada.
Regarding limitations recited in claim 2 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.  In this claim, Applicant claims a length of the anode/cathode/electrolyte based on how far they are stretched.  Such a limitation does not further define the claimed structure but rather claims how the apparatus is operated.

Relevant Prior Art
US 2020/0067049 – Discloses a host/guest polymer including cyclodextrin in construction of a battery (paragraphs 36-40)
US 2014/0308576 – Discloses a protective film (80) located on the edges of the cathode, anode and electrolyte (paragraph 98).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725